790 F. Supp. 302 (1992)
NORCAL/CROSETTI FOODS, INC., Patterson Frozen Foods, Inc. and Richard A. Shaw, Inc., each California corporations, Plaintiffs,
v.
UNITED STATES CUSTOMS SERVICE, United States Department of the Treasury, Hon. Nicholas Brady, Secretary of the Treasury, John Durant, Director of Commercial Rulings Division for United States Customs Service, and Howard B. Fox, Director of Office of Regulations and Rulings of the United States Customs Service, Defendants.
Court No. 89-09-00495.
United States Court of International Trade.
May 7, 1992.


*303 MEMORANDUM OPINION AND ORDER
MUSGRAVE, Judge.
This Court's Opinion and Amended Judgment of February 27, 1991, 758 F. Supp. 729, (CIT) is hereby vacated and this action is dismissed for lack of jurisdiction.